DETAILED ACTION
Applicant: MISAKI, Katsunori
Assignee: Sharp Kabushiki Kaisha
Attorney: Kelvin Liu (Reg. No.: 73,932)
Filing: §371 National Stage Application filed 01 February 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-8 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/JP2017/027762 filed 31 July 2017 with priority to JP 2016-153025 filed 03 August 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/01/2019 has been considered.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numerals – 2A-2B shown in Figures 1-2 has been used in the Specification and Figures with various reference names.  For example, “Gate control unit 2A; Signal reading unit 2A” (Figure 1), “Gate control unit 2A; Signal reading unit 2B” (Figure 2), and “a gate control unit 2A and a signal reading unit 2B” (¶¶26-27,29) which creates confusion over reference numerals 2A-2B and reference name - Signal reading unit since reference numeral 2A refers Figures and Specification.  
Reference numerals – 4A-4B shown in Figures 4A-4B appear to show the “upper electrode” as using incongruous reference numerals.

    PNG
    media_image1.png
    831
    543
    media_image1.png
    Greyscale

Reference numeral - 18 has been used to designate both “upper electrode protection film” and “insulating film” (¶48), see “an insulating film 18 (hereinafter referred to as an upper electrode protection film) . . . upper electrode protection film 18”, which creates confusion over reference 18 (since it is associated with other reference names) and the Applicants can elect to provide a new reference numeral for “insulating film” in Paragraph 48 and "upper electrode protection film” in Paragraph 48 to define a new reference name elements or Paragraphs 48 should be amended for consistency to read "an insulating film (hereinafter referred to as an upper electrode protection film 18)".
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming a signal line for supplying a bias voltage” claim 5, Line 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The drawings and specification have been checked to the extent possible to determine the presence of any discrepancies.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings and/or specification.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 48 – includes the phrase “an insulating film 18 (hereinafter referred to as an upper electrode protection film) . . . upper electrode protection film 18”, which creates confusion over reference 18 (since it is associated with other reference names) and the Applicants can elect to provide a new reference numeral for “insulating film” in Paragraph 48 and "upper electrode protection film” in Paragraph 48 to define a new reference name elements or Paragraphs 48 should be amended for consistency to read "an insulating film (hereinafter referred to as an upper electrode protection film 18)".


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “wherein ends of the upper electrode are arranged in such a manner that each end thereof is arranged on an inner side of the photoelectric conversion layer with respect to a corresponding end of the photoelectric conversion layer, and wherein ends of the upper electrode protection film are arranged in such a manner that each end thereof is arranged between a corresponding end of the upper electrode and a corresponding end of the photoelectric conversion layer” which is indefinite since it is unclear if “ends” corresponds to specific corners, specific sides, or outer layers of the two-dimensional/three-dimensional “upper electrode”, “photoelectric conversion layer”, and “upper electrode protection film”.  Furthermore, it is unclear what relationship the “an inner side of the photoelectric conversion layer” has to “a corresponding end of the photoelectric conversion layer”.  It is unclear if “an inner side” refers to the “photoelectric conversion layer” being placed inside the layers between the substrate and the outer insulating layers, if “an inner side” refers to a “side” between the “upper electrode” and the “photoelectric conversion layer”, or if “an inner side” has some other relationship.  The “ends” appear to be corresponding to the “sides” of the claimed elements, but then it is unclear how the “ends” are “sides” but not “inner sides” or different than “inner sides”.  Further detail must be added to define the “ends”, “corresponding end”, and “inner side” with respect to the other 

    PNG
    media_image2.png
    290
    486
    media_image2.png
    Greyscale

Claim 1 includes the phrase “a corresponding end of the photoelectric conversion layer . . . a corresponding end of the photoelectric conversion layer” is indefinite since it is unclear if the second “a corresponding end of the photoelectric conversion layer” refers back to the first “a corresponding end of the photoelectric conversion layer” or a different “corresponding end of the photoelectric conversion layer”.  If they are the same, then it should be amended to “a corresponding . . . the corresponding”.  If they are different, then the claims should be amended to define how the “corresponding end of the photoelectric conversion layer” limitations are different.
Claims 6 and 8 include the phrase “as the reduction treatment, a reduction treatment using” which is indefinite since it is unclear if “a reduction treatment” refers back to “the reduction treatment” or is a different “reduction treatment”.  If it is the same, then it should be amended to “wherein the reduction treatment includes using”.  If it different, then it should be amended to further define and differentiate the “reduction treatments”.  Claim 7 inherits this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino (US Pub. 2014/0103347).
Regarding claim 1, Ishino discloses an imaging panel that generates an image (Ishino: Abstract - an X-ray image detector) based on scintillation light (Fig. 2A phosphor 23; ¶60 phosphor 23 (scintillator)) that is obtained from X-rays transmitted through an object (Abstract), the imaging panel comprising:
a substrate (Fig. 4 substrate 1);
a thin film transistor (101) that is formed on the substrate (1);
an insulating film (7) that covers the thin film transistor (101);
a photoelectric conversion layer (103) that is provided on the insulating film (7), and converts the scintillation light into charges (¶60);
an upper electrode (13) that is provided on the photoelectric conversion layer (103);
a lower electrode (9) that is provided under the photoelectric conversion layer (103), and is connected (contact hole 8) with the thin film transistor (101); and
an upper electrode protection film (14) that covers the upper electrode (13), above the photoelectric conversion layer (103), 

    PNG
    media_image3.png
    291
    671
    media_image3.png
    Greyscale

wherein ends of the upper electrode (13) are arranged in such a manner that each end (vertical dimension of electrode 13) thereof is arranged on an inner side of the photoelectric conversion layer (103) with respect to a corresponding end (vertical dimension of layer 103) of the photoelectric conversion layer (103), and
wherein ends of the upper electrode protection film (14) are arranged in such a manner that each end thereof is arranged between a corresponding end (Fig. 4 – by wrapping around the upper electrode 13 and photoelectric conversion layer 103 the electrode protection film 14 is arranged “between a corresponding end . . .” since it is equally next to the “ends” and separates the “ends”) of the upper electrode (13) and a corresponding end of the photoelectric conversion layer (103).

Regarding claim 2, Ishino further discloses wherein the upper electrode protection film (Ishino: 14) is made of silicon nitride (¶54 a silicon nitride layer).
Regarding claim 3, Ishino further discloses wherein the upper electrode protection film (Ishino: 14) is made of silicon oxide (¶54 a silicon oxide layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US Pub. 2014/0103347) as applied to claim 1 above, and further in view of Tomiyasu et al. (WO 2016/002562 A1 published 07 January 2016 cited in IDS dated 02/01/2019 corresponding to US Pub. 2017/0154915 cited below).
Regarding claim 4, Ishino discloses the imaging panel of claim 1, and further discloses using multiple layers (Ishino: ¶54) for the upper electrode protection film (14).  However it fails to disclose the film made of silicon oxide nitride.
In a related field of endeavor, Tomiyasu et al. discloses an X-ray imaging panel (Tomiyasu et al.: Abstract) including insulating films including multiple layers including silicon oxide, silicon nitride, and silicon oxide nitride in order to prevent diffusion of impurities (¶¶43-44).
In view of the ability to prevent the diffusion of impurities using multiple layers of silicon oxide, silicon nitride, and silicon oxide nitride as is disclosed in Tomiyasu et al. at Paragraphs 43-44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomiyasu et al. with the teachings of Ishino to utilize multiple layers of protecting film as disclosed in both references and to further include silicon oxide nitride to prevent diffusion of impurities.
	
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Pub. 2010/0059804), Ito et al. (JP 2013-172101 A cited in IDS dated 02/01/2019), and Ishino (US Pub. 2014/0103347).
Hayashi et al. discloses a method for producing an imaging panel (Hayashi et al.: Fig. 9A-9H) that generates an image based on scintillation light that is obtained from X-rays transmitted through an object (Fig. 1; Abstract; ¶4), the producing method comprising:
forming a thin film transistor (Fig. 9A; ¶44 The source electrode 6 and the drain electrode 7 are connected to the semiconductor layer 4 through the ohmic contact layer 5. The channel-etch (thin film transistor) TFT 101 is configured in this manner.) on a substrate (1);

    PNG
    media_image4.png
    213
    564
    media_image4.png
    Greyscale

forming a passivation layer (8) on the thin film transistor (101);
forming a first contact hole (CH1) on a drain electrode (7) of the thin film transistor (101) so that the first contact hole (CH1) passes through the passivation layer (8);

    PNG
    media_image5.png
    226
    579
    media_image5.png
    Greyscale

forming, on the passivation layer (8), a first electrode film as a lower electrode (10) that is connected with the drain electrode (7) through the first contact hole (CH1);
forming a first semiconductor layer of a first conductive type (111; ¶117 n-type silicon (n-Si) film), an intrinsic amorphous semiconductor layer (112; ¶117 intrinsic silicon (i-Si) film), and a second semiconductor layer of a second conductive type (113) that is opposite to the first conductive type (¶117 p-type silicon (p-Si) film 113 – p-type is opposite to n-type), in the stated order, as a photoelectric conversion layer (11) on the first electrode film (10);
12) on the second semiconductor layer (11);

    PNG
    media_image6.png
    274
    578
    media_image6.png
    Greyscale

forming an insulating film (13a) as an upper electrode protection film (¶121), on the upper electrode (12a);
applying a resist on the insulating film (¶¶122-124), and etching the insulating film (13a), the first semiconductor layer (111), the intrinsic amorphous semiconductor layer (112), and the second semiconductor layer (113), so as to form the photoelectric conversion layer (11) and the upper electrode protection film (13a);

    PNG
    media_image7.png
    249
    554
    media_image7.png
    Greyscale

removing the resist, and thereafter, carrying out a reduction treatment with respect to a surface of the photoelectric conversion layer (¶125 plasma processing using H2 gas is performed);
forming a third insulating film (14) that covers the upper electrode protection film (13a), after the reduction treatment (¶¶126-127);
forming a second contact hole (CH3) on the upper electrode (12a) so that the second contact hole passes through the third insulating film (14) and the upper electrode protection film (13a);
18) on the third insulating film (14);
forming a signal line for supplying a bias voltage (16; ¶130); and

    PNG
    media_image8.png
    315
    621
    media_image8.png
    Greyscale

forming a fifth insulating film (19).  However Hayashi et al. fails to disclose first and second insulating films instead of a single passivation layer, a transparent lower electrode, forming a fourth insulating film except for a portion of the second contact hole, and forming a transparent conductive film signal line.
In a related field of endeavor, Ito et al. discloses an X-ray imaging panel (Ito et al.: Figs. 1-3; Pg. 3, 15th Full Paragraph (F.P.)) including bias wiring utilizing transparent conductors, e.g. ITO, (Pg. 5, 4th-5th F.P.) and transparent lower electrodes (Pg. 4, 16th F.P.) which achieves greater redundancy with multiple bias lines using the preferable transparent conductors (Pg. 3, 2nd-11th F.P.).
In view of the ability to ensure redundancy using preferable transparent conductors for lower electrodes and bias wiring as is disclosed in Ito et al. at Pages 3-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito et al. with the teachings of Hayashi et al. to ensure interference from non-transparent conductors is minimized while improving redundancy by utilizing transparent lower electrodes and transparent bias wiring and signal lines.  However, Hayashi et al. and Ito et al. fail to disclose first and second insulating films instead of a single passivation layer, forming a fourth insulating film except for a portion of the second contact hole, and forming a conductive film signal line.
Ishino et al. discloses a method for producing an imaging panel (Ishino et al.: Figs. 3A-3I; ¶¶49-58) that generates an image (Fig. 12) based on scintillation light (¶60) that is obtained from X-rays transmitted through an object (Fig. 12), the producing method comprising:
forming a thin film transistor (Fig. 1 TFT 101) on a substrate (1);
forming a first insulating film and a second insulating film (Fig. 3A film 7; ¶49 passivation layer 7 is layered to be 100 nm to 500 nm in thickness by using one of a silicon nitride layer and silicon oxide layer or multiple layers of them) on the thin film transistor (101);

    PNG
    media_image9.png
    150
    556
    media_image9.png
    Greyscale

forming a first contact hole (8) on a drain electrode (5) of the thin film transistor (101) so that the first contact hole (8) passes through the first insulating film and the second insulating film (7; ¶49);
forming, on the second insulating film (7; ¶49), a first electrode film as a lower electrode (9) that is connected with the drain electrode (5) through the first contact hole (8);

    PNG
    media_image10.png
    116
    536
    media_image10.png
    Greyscale

forming a first semiconductor layer of a first conductive type, an intrinsic amorphous semiconductor layer, and a second semiconductor layer of a second conductive type that is opposite to the first conductive type, in the stated order, as a photoelectric conversion layer (103; ¶45; ¶52 photoelectric conversion layer 103 . . . where the multi-layered structure is composed of n+-Si layer 10, i-Si layer 11 and p+-Si layer 12,) on the first electrode film;
forming an upper electrode (13) on the second semiconductor layer (103; ¶52);

    PNG
    media_image11.png
    121
    521
    media_image11.png
    Greyscale

forming an insulating film (14) as an upper electrode protection film (14), on the upper electrode (13);

    PNG
    media_image12.png
    137
    540
    media_image12.png
    Greyscale

forming a third insulating film (14; ¶54 multiple layers of them) that covers the upper electrode protection film (14; ¶54);
forming a second contact hole (16a,17a) on the upper electrode (13) so that the second contact hole (16a,17a) passes through the third insulating film (14; ¶54) and the upper electrode protection film (14);
forming a fourth insulating film (15) on the third insulating film (14) except for a portion of the second contact hole (16a,17a);

    PNG
    media_image13.png
    129
    544
    media_image13.png
    Greyscale

forming a signal line for supplying a bias voltage (19), on the fourth insulating film (15);

    PNG
    media_image14.png
    147
    530
    media_image14.png
    Greyscale

15), a transparent conductive film (19; ¶59) that connects the signal line and the upper electrode (13) with each other through the second contact hole (16a,17a); and
forming a fifth insulating film (20) that covers the transparent conductive film (19; ¶59).

    PNG
    media_image15.png
    136
    559
    media_image15.png
    Greyscale

In view of the ability to reduce layer separation and minimize electrical leakage path using a protecting film with contact hole formed to connect the upper electrode and a bias line as is disclosed in Ishino at Paragraphs 13-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishino with the teachings of Hayashi et al. and Ito et al. to provide connection through a protecting film while reducing layer separation and minimizing electrical leakage path.

Regarding claims 6-8, Hayashi et al. further discloses where the reduction treatment includes using hydrogen fluoride (Hayashi et al.: ¶97) (claim 6), wherein a hydrogen-gas-containing plasma treatment is carried out after the hydrogen fluoride reduction treatment (¶97) (claim 7), and the reduction treatment using hydrogen gas is carried out (¶97) (claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884